04/09/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                            Nos. DA 21-0088

IN THE MATTER OF

T.H. and N.H.,

      Youths in Need of Care


         ORDER GRANTING MOTION TO CONSOLIDATE


      Upon consideration of Appellant Mother’s Motion to Consolidate, and

good cause appearing therefore, Appellant’s motion is GRANTED and

Cause Nos. 21-0088 and 21-0089 are hereby consolidated under Cause No.

DA 21-0088 and henceforth captioned In the Matter of T.H. and N.H.,

Youths in Need of Care.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                                    ORDER
                                                          Chief Justice, Montana Supreme Court
                                                                        April 9 2021